IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0004
                                Filed May 12, 2021


IN THE INTEREST Z.S.,
Minor Child,

J.S., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Scott County, Korie Talkington,

District Associate Judge.



         A mother appeals the termination of her parental rights. AFFIRMED.



         Timothy J. Tupper of Tupper Law Firm, Davenport, for appellant mother.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

         Rebecca Ruggero, Davenport, attorney and guardian ad litem for minor

child.



         Considered by Bower, C.J., Doyle, J., and Gamble, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


GAMBLE, Senior Judge.

         A mother appeals the termination of her parental rights to her child, Z.S. 1

On appeal, she argues termination is not in the child’s best interest and seeks

additional time to work toward reunification. We affirm.

I. Scope and Standard of Review

         We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We give weight to the factual determinations of the juvenile court

but we are not bound by them. Grounds for termination must be proven by clear

and convincing evidence. Our primary concern is the best interests of the child.”

In re J.E., 723 N.W.2d 793, 798 (Iowa 2006) (citations omitted).

         We use a three-step process to review the termination of a parent’s rights.

In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). First, we determine whether a

ground for termination under section 232.116(1) has been established. See id. at

472–73. If a ground for termination has been established, then we consider

“whether the best-interest framework as laid out in section 232.116(2) supports the

termination of parental rights.” Id. at 473 (citation omitted). Then we consider

“whether any exceptions in section 232.116(3) apply to preclude termination of

parental rights.” Id. (quoting In re M.W., 876 N.W.2d 212, 220 (Iowa 2016)).

“However, if a parent does not challenge a step in our analysis, we need not

address it.” In re J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9,

2020).     Following our three-step process, we consider any additional claims




1   The court also terminated the rights of Z.S.’s other mother. She does not appeal.
                                         3

brought by the parent. See In re T.P., No. 19-0162, 2019 WL 3317346, at *2 (Iowa

Ct. App. July 24, 2019).

II. Discussion

       A. Statutory Grounds

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(d), (e), (f), and (l) (2020). And the mother does not

challenge the statutory grounds authorizing termination. So we move to the next

step in our analysis.

       B. Best Interest

       The mother does challenge the juvenile court’s determination that

termination is in Z.S.’s best interest. In determining Z.S.’s best interest, we “give

primary consideration to the child’s safety, to the best placement for furthering the

long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.” See P.L., 778 N.W.2d at 40 (quoting

Iowa Code § 232.116(2)). “It is well-settled law that we cannot deprive a child of

permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” Id. at 41.

       We agree with the juvenile court that Z.S.’s best interest requires

termination. We look to the past for clues of what we may expect in the future. Cf.

In re C.K., 558 N.W.2d 170, 172 (Iowa 1997). The past shows the mother’s

unresolved substance-abuse issues have negatively impacted Z.S. For example,

shortly after removal, when he was just five years old, Z.S.’s hair stat test was

positive for methamphetamine. Over the life of this nineteen-month-long case, the
                                            4


mother either tested positive or admitted to methamphetamine use seven times.

And as recently as October 2020, the mother admitted to daily methamphetamine

use. Her longest period of sobriety lasted just ninety days, and she has not

successfully completed a substance-abuse treatment program. The mother has

also struggled with her mental health. She is homeless and admits to breaking

into garages to get out of the elements when it is cold outside. So when looking

to the mother’s past to predict her future, we envision a future filled with substance

abuse, instability, and uncertainty, which is not conducive to caring for a child.

        Z.S. deserves more stability and certainty than the mother can provide. His

therapist reports that he is “worn out from the experience of being unsure which

direction his life will be. He is tired of being a kite without a string.” It is clear from

the record that Z.S. desperately needs permanency. This can be achieved through

termination. See In re S.J., No. 20-1430, 2021 WL 811162, at *1 (Iowa Ct. App.

Mar. 3, 2021) (“[The child] deserves stability, permanency, and predictability, which

she can only get through termination.”). Moreover, he is integrated into his foster

family; he has his own bedroom and positive relationships extending to the foster

family’s extended family. “He has expressed several times that he loves it there.”

And the foster family is interested in serving as long-term caregivers for Z.S. See

Iowa Code § 232.116(2)(b).

        So we conclude termination is in Z.S.’s best interest and move to our next

step.

        C. Exceptions to Termination

        We consider whether section 232.116(3) should be applied to preclude

termination. “[T]he parent resisting termination bears the burden to establish an
                                         5

exception to termination” under section 232.116(3). A.S., 906 N.W.2d at 476.

Even if the parent proves an exception, we are not required to apply the exception.

In re A.M., 843 N.W.2d 100, 113 (Iowa 2014). We exercise our discretion, “based

on the unique circumstances of each case and the best interests of the child,” to

determine whether the parent-child relationship should be saved. Id. (citation

omitted).

      In arguing termination is not in Z.S.’s best interest, the mother points to her

strong bond with Z.S. We interpret this as the mother attempting to invoke section

232.116(3)(c), which permits the court to preclude termination when “[t]here is

clear and convincing evidence that the termination would be detrimental to the

child at the time due to the closeness of the parent-child bond.” But we think the

mother overstates her current bond with Z.S.

      The record shows the bond between mother and child has deteriorated over

time. Z.S. has penned notes expressing his anger and sadness at his mother’s

inability to take the steps necessary for reunification. He experiences anxiety

before and after visits with the mother. And Z.S. expressed to his therapist that

“[h]e does not understand why he should give up his play time with his friends to

visit [the mother], when she is not giving anything up to get him back.” When the

mother exercises visitation with Z.S., visits are sometimes terminated because the

mother berates Z.S. until he begins to cry and has to be escorted to another room.

At times, he then states he does not want to visit with the mother anymore. This

conduct is not indicative of a strong, healthy parent-child bond. Therefore, we find

the mother’s bond with Z.S. is not so strong to preclude termination and decline to

apply this permissible exception.
                                           6


       D. Additional Time

       At the conclusion of her recitation of relevant facts, the mother requests

additional time to work toward reunification.        The juvenile court may defer

termination for a period of six months if it is able to “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.”               Iowa Code

§ 232.104(2)(b). In doing so, the juvenile court essentially must “predict what the

future holds for [the mother].” See In re A.M., No. 20-1378, 2021 WL 377103, at

*3 (Iowa Ct. App. Feb. 3, 2021).

       The mother claims her progress was hindered by necessary modifications

to services and visitation due to the COVID-19 pandemic. But she claims “[s]he

has continued to make attempts at treatment and as services re-open in the post-

Covid world, [she] believes she will be able to successfully reunify.” We disagree.

As we have stated before, “Life is unpredictable. Parents must adapt to unplanned

situations and overcome unexpected challenges. We will not delay permanency

for the child[], [under these facts,] simply because of unexpected changes in

services offered to the mother.” In re E.A., No. 20-0849, 2020 WL 4498164, at *2

(Iowa Ct. App. Aug. 5, 2020). And like in E.A., this case began long before the

pandemic; Z.S. was removed from the mother’s care back in May 2019, well before

COVID-19 began to impact services. See id.

       Yet the mother made little progress during that time. This not a
       parent whose hard work placed her on the threshold of reunification
       only to be thwarted by a once-in-a-lifetime event. This is a parent
       who was given ample time to gain the skills necessary for
                                         7


       reunifications but simply failed to progress, pandemic or no
       pandemic.

Id. So we do not grant the mother any additional time to work toward reunification.

III. Conclusion

       Termination is in Z.S.’s best interest. The parent-child bond is not so strong

to preclude termination. And the mother should not be given additional time to

work toward reunification. Therefore, we affirm the termination of the mother’s

parental rights.

       AFFIRMED.